      Case 9:17-cv-00117-DLC Document 265 Filed 09/14/20 Page 1 of 5



Timothy J. Preso                        Beth Baldwin
Earthjustice                            Ziontz Chestnut
313 East Main Street                    2101 Fourth Avenue, Suite 1230
Bozeman, MT 59715                       Seattle, WA 98121
(406) 586-9699 | Phone                  (206) 448-1230 | Phone
(406) 586-9695 | Fax                    (206) 448-0962 | Fax
tpreso@earthjustice.org                 bbaldwin@ziontzchestnut.com

Counsel for Plaintiffs Sierra Club,     Counsel for Plaintiff Northern
Center for Biological Diversity, and    Cheyenne Tribe
National Parks Conservation
Association and Local Counsel for
Plaintiff Northern Cheyenne Tribe



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

CROW INDIAN TRIBE, et al.,               )
                                         )   Case No. CV 17-89-M-DLC
               Plaintiffs,               )
                                         )   (consolidated with Case Nos.
       v.                                )   CV 17-117-M-DLC,
                                         )   CV 17-118-M-DLC,
UNITED STATES OF AMERICA,                )   CV 17-119-M-DLC, and
et al.,                                  )   CV 17-123-M-DLC)
                                         )
               Federal Defendants,       )   DECLARATION OF BETH
                                         )   BALDWIN IN SUPPORT OF
       and                               )   MOTION OF PLAINTIFFS
                                         )   NORTHERN CHEYENNE
STATE OF WYOMING, et al.                 )   TRIBE, ET AL. FOR AN
                                         )   AWARD OF ATTORNEYS’
               Defendant-Intervenors.    )   FEES AND COSTS
                                         )
        Case 9:17-cv-00117-DLC Document 265 Filed 09/14/20 Page 2 of 5



      I, Beth Baldwin, declare as follows:

      1.     I am counsel of record for the Northern Cheyenne Tribe in the above-

captioned case and I have personal knowledge of the facts set forth below.

      2.     My firm, Ziontz Chestnut, has represented the Northern Cheyenne

Tribe for over 40 years. We often represent the Tribe in its many dealings with the

federal government, whether it be to compel the United States to fulfill its sacred

trust responsibility, or to defend the Tribe from liability, or to negotiate contracts

or similar instruments. Our firm’s practice is devoted to representing Indian tribes

in all matters, with a focus on environmental and natural resource matters.

      3.     Throughout our 40-plus years working for the Tribe, we have worked

within the Tribe’s limited budget by agreeing to charge low hourly rates. Although

this is not how a typical private law firm does business, we gladly take this

approach because we are deeply committed to the Tribe, with which we have a

long and special relationship.

      4.     In this matter, Ziontz Chestnut served as lead counsel for the Tribe

and had primary responsibility for advising the Tribe.

      5.     I am a partner with the firm. I graduated from the University of

Colorado Law School in 2012 and was admitted to practice in Washington in 2013.

I have extensive experience in environmental litigation and federal-court litigation

with an emphasis on assisting tribes. For example, since 2014, I have represented



                                           2
         Case 9:17-cv-00117-DLC Document 265 Filed 09/14/20 Page 3 of 5



the Confederated Tribes of the Colville Reservation in the ongoing case, National

Wildlife Federation v. National Marine Fisheries Administration, [case no. 3:01-

cv-00640-SI], pending in the District of Oregon. That case involves complex ESA

and NEPA claims. I also represented Colville in the following concluded ESA

cases: Audubon Society v. U.S. Army Corps of Engineers [Case 3:15-cv-00665-SI,

D. Oregon], and Wild Fish Conservancy v. Irving [Case 2:14-cv-00306-SMJ, W.D.

Wash].

      6.     Joshua Osborne-Klein was with the firm from 2009 to 2018. He

graduated from Seattle University Law School and was admitted to the

Washington Bar in 2005. Before joining the firm, Joshua previously worked for

three years as an associate attorney at Earthjustice, where he litigated a wide range

of environmental matters, and served as a judicial clerk to Justice Susan Owens of

the Washington Supreme Court following law school. During his nine years at

Ziontz Chestnut, Josh advised and litigated on behalf of tribes to implement and

enforce a wide range of federal environmental laws including the Endangered

Species Act, Clean Water Act, Clean Air Act, as well as similar tribal laws.

      7.     Brian Chestnut is a partner and has over 25 years of experience

representing tribes in natural resource matters. He graduated from Santa Clara

University School of Law in 1993. He has implemented and litigated a wide range

of federal and tribal environmental and natural resource laws on behalf of tribes.



                                          3
       Case 9:17-cv-00117-DLC Document 265 Filed 09/14/20 Page 4 of 5



      8.     Wyatt Golding is an associate and graduated from the University of

Washington School of Law in 2011. Before he joined the firm in 2016, he gained

extensive environmental litigation experience as an attorney for the Washington

Forest Law Center.

      9.     Attached as an exhibit to this declaration is a true and correct copy of

an itemized statement of the attorney time expended by counsel from the Ziontz

Chestnut firm in this matter.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct. Executed this 14th day of September, 2020, in

Seattle, Washington.

                                              /s/Beth Baldwin
                                              Beth Baldwin
                                              Ziontz Chestnut
                                              2101 Fourth Avenue, Suite 1230
                                              Seattle, WA 98121
                                              (206) 448-1230 | Phone
                                              (206) 448-0962 | Fax
                                              bbaldwin@ziontzchestnut.com

                                              Counsel for Plaintiff Northern
                                              Cheyenne Tribe




                                          4
       Case 9:17-cv-00117-DLC Document 265 Filed 09/14/20 Page 5 of 5



                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was today served via the Court’s

CM/ECF system on all counsel of record.

                                      /s/ Beth Baldwin
                                      Beth Baldwin
